DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 12, 2021.  As directed by the amendment: claim(s) 1, 4-5, 12, 15-16, and 21 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-21 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 8, 13, 15-16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Matsumura (US 5,050,612) and Ong (2014/0257122 A1).
Regarding claim 1, 12, and 21, Hong discloses a system, method, and a non-transitory computer-readable storage medium having embodied thereon instructions, which when executed by at least one processor (e.g. Fig 12C:Processor), perform steps of a method for determining an early warning score for a health status of a patient, the method comprising: acquiring during a predetermined time period, via a set of sensors configured to continuously collect a plurality of medical parameters of the patient (e.g. Fig. 12C; [0112]-[0113]), integrated into a wearable device (e.g. Fig 2a; [0112]-[0113]),  wherein the wearable device is designed to be worn on a wrist of the patient (e.g. Fig 2a; [0109]), the sensors including at least a first temperature sensor configured to measure a skin temperature of a skin (e.g. [0025]) area over a radial artery of the patient and a second temperature sensor configured to measure an air temperature (e.g. [0111]  body temperature and weather conditions such as temperature); determining, based on the initial values, normal values of the medical parameters (e.g. [0132] a baseline is established for the user to determine the variability of the physiological parameters); acquiring, via the sensors and at a pre-determined frequency, further values of the medical parameters (e.g. [0294]). Hong is silent regarding wherein the acquiring includes determining, based on the skin temperature and the air temperature, a body temperature of the patient, determining, based on deviations of the further values from the normal values, individual scores for the medical parameters; calculating based on the individual scores, a general score indicative of the 
However, Matsumura discloses a device for computer-assisted monitoring of the body wherein the wrist worn device includes a first temperature sensor configured to measure a skin temperature of a skin area over a radial artery of the patient (e.g. Fig 8 temperature sensor apparatus col 6 lines 58-68 and col 7 lines 1-7) and a second temperature sensor configured to measure an air temperature (e.g. Fig 8 second temperature sensor col 6 lines 58-68 and col 7 lines 1-7), wherein the acquiring includes determining, based on the skin temperature and the air temperature, a body temperature of the patient (e.g. col 7 lines 8-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Hong to incorporate the teachings of Matsumura wherein the wrist worn device includes a first temperature sensor configured to measure a skin temperature of a skin area over a radial artery of the patient and a second temperature sensor configured to measure an air temperature, wherein the acquiring includes determining, based on the skin temperature and the air temperature, a body temperature of the patient for the purpose of getting a more accurate body temperature (e.g. col 7 lines 8-26).
Furthermore, Ong discloses a system and method of determining a risk score, based on deviations of the further values from the normal values, individual scores for the medical parameters (e.g. [0051]; [0054]-[0055]; Fig 7); calculating based on the individual scores, a general score indicative of the health status of the patient (e.g. [0050]; Fig 7:730), wherein the calculating the general score includes multiplying the individual scores by weights to obtain weighted individual scores and summation of the weighted individual scores being based on a previous health status of the patient (e.g. abstract; [0006]; [0028]; [0039] Fig 7:722); and determining, based at least one the general score, the health status of the patient (e.g. [0210]; Fig 7:730), wherein the predetermined frequency of acquiring the further values of the medical parameters and calculating the individual scores is adjusted based on the general score (e.g. [0193]; [0203]-[0204]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Hong to incorporate the teachings of Ong determining, based on deviations of the further values from the normal values, individual scores for the medical parameters; calculating based on the individual scores, a general score indicative of the health status of the patient, wherein the calculating the general score includes multiplying the individual scores by weights to obtain weighted individual scores and summation of the weighted individual scores being based on a previous health status of the patient; and determining, based at least one the general score, the health status of the patient, wherein the predetermined frequency of acquiring the further values of the medical parameters and calculating the Ong: abstract).
Regarding claims 2 and 13, modified Hong discloses wherein determining the individual scores includes selecting decimal numbers assigned to pre-determined ranges of the medical parameters (e.g. Ong: [0051]; [0054]-[0055]; Fig 7 Every value/number can be written in decimal form i.e. 3.0, 2.0 and etc.).
Regarding claims 4 and 15, modified Hong discloses wherein the decimals and a number of the predetermined ranges are individual to the patient (Ong: [0051]; [0054]-[0055]; Fig 7 the system utilizes an over-sampling method to create the data individually for the patient).
Regarding claims 5 and 16, modified Hong discloses wherein the weights are based on environmental conditions of the patient (e.g. Ong: [0004]; [0057]; [0080]).
Regarding claims 8 and 19, modified Hong discloses wherein the medical parameters include at least respiratory rate, an oxygen saturation, the body temperature, a systolic blood pressure, a pulse rate, and a level of consciousness (e.g. Ong: [0055]; [0093] Matsumura col 7 lines 8-26).
Claims  6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Matsumura and Ong as applied to claims 8 above, and further in view of Gourmelon (US 2015/0342538 A1).
Regarding claims 6 and 17, modified Hong is silent regarding wherein the at least one processor is configured to adjust, based on the general score, a number of the medical parameters.
However, Gourmelon discloses a patient monitoring method and system that analyzes patients by wherein the at least one processor is configured to adjust, based on the general score, a number of the medical parameters (e.g. [0112]-[0113]; [0116]-[0119]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified system of Hong to incorporate the teachings of Gourmelon wherein the at least one processor is configured to adjust, based on the general score, a number of the medical parameters for the purpose of monitoring a user and adjusting the system based on the monitoring (e.g. Gourmelon: abstract).
Regarding claims 7 and 18, newly modified Hong discloses wherein the at least one processor is further configured to: determine that the general score exceed a first pre-determined threshold (e.g. Gourmelon: [0117]; [0119]); and based on the determination, issue an alarm regarding the health status of patient (e.g. Gourmelon: [0138]-[0139]; [0143]-[0144]).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Matsumura and Ong as applied to claims 8 above, and further in view of St Pierre (US 2015/0342538 A1).
Regarding claims 3 and 14, modified Hong is silent regarding wherein the decimal numbers and the pre-determined ranges are based on at least one of a gender, an age, an ethnicity, a gene expression, and environmental conditions of the patient.
However, St Pierre discloses a custom early earning score medical device wherein the decimal numbers and the pre-determined ranges are based on at least one a gender, an age, an ethnicity, a gene expression, and environmental conditions of the patient (e.g. St Pierre: [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Hong to incorporate the teachings of St Pierre wherein the decimal numbers and the pre-determined ranges are based on at least one of a gender, an age, an ethnicity, a gene expression, and environmental conditions of the patient for the purpose of classifying and monitoring the patient according to their specific needs.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Matsumura and Ong as applied to claims 8 and 19 above, and further in view of Chin (US 2015/0272510 A1).
Regarding claims 9 and 20, modified Hong discloses wherein: the wearable device includes an alarm unit (e.g. Hong [0212]) and a touch sensor (e.g. Hong: [0241]; [0275]), the alarm unit and the touch sensor being communicatively coupled to the at least one processor (e.g. Hong [0212] [0241]). Hong is silent regarding the at least one processor is further configured to: enable the alarm unit to prompt the patient to touch the touch sensor on the wearable device; determine, via touch sensor, whether the patient touched the touch sensor; and based on a result of the determination, evaluate the level of consciousness.
However, Chin discloses a sensor-activated analysis wherein the at least one processor is further configured to: enable the alarm unit to prompt the patient to touch the touch sensor on the wearable device; determine, via touch sensor, whether the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system and method of Hong to incorporate the teachings of Chin wherein the at least one processor is further configured to: enable the alarm unit to prompt the patient to touch the touch sensor on the wearable device; determine, via touch sensor, whether the patient touched the touch sensor; and based on a result of the determination, evaluate the level of consciousness for the purpose of testing the users consciousness (e.g. Chin [0019]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Matsumura and Ong as applied to claims 8 above, and further in view of Murray (US 2016/000376 A1).
Regarding claim 10, Modified Hong discloses wherein: the wearable device includes at least one gyroscope configured to provide motion data (e.g. Hong: [0181]; [0275]; [0336]). Modified Hong is silent regarding and wherein the at least one processor is further configured to: analyze the motion data to obtain a spectrum; and determine, based on the spectrum, the respiratory rate.
However, Murray discloses a method and device for respiratory monitoring wherein the at least one processor is further configured to: analyze the motion data to obtain a spectrum; and determine, based on the spectrum, the respiratory rate (e.g. [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system and method of Hong to incorporate .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Matsumura and Ong as applied to claims 8 above, and further in view of Murray (US 2016/000376 A1).
Regarding claim 11, modified Hong is silent regarding wherein the at least one processor is configured to: determine that an individual score of the individual scores exceed a predetermined threshold; and based on the determination, issue an alarm regarding the health status of patient. Modified Hong does disclose the ability to give the user alerts (e.g. Hong [0212] and [0439]).
However, Boyer discloses a system and method for reducing nuisance alarms in medical devices wherein the at least one processor is configured to: determine that an individual score of the individual scores exceed a predetermined threshold (e.g. [0025] physiologic alarm conditions); and based on the determination, issue an alarm regarding the health status of patient (e.g.  [0025]; [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system and method of Hong to incorporate the teachings of Boyer wherein the at least one processor is configured to: determine that an individual score of the individual scores exceed a predetermined threshold; and based on the determination, issue an alarm regarding the health status of patient for the purpose of utilizing thresholds to send out accurate alerts (e.g. abstract; [0006]-[0007]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jessandra Hough								May 14, 2021
/J.F.H./Examiner, Art Unit 3792    

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792